Title: John Adams: A Translation, 11 July 1781
From: Adams, John
To: 


Articles to Serve, as a Foundation of the negotiation, for the Re-establishment of Peace.
Article 1st.
There shall be a Treaty, between Great Britain, and the American Colonies, concerning the Re-establishment of Peace, in America; but without the Intervention of any of the other belligerent Parties, nor even that of the two Imperial Courts, at least unless their mediation Should be formally ask demanded and granted, upon this Object.
Art. 2.
This particular Peace, Shall not however, be Signed, but conjointly, and at the Same time with that of the Powers, whose Interests shall have been treated by the mediating Courts. The two Peaces, by this means, although they may be treated Seperately, not being to be concluded, the one, without the other, they Shall take care, constantly to inform, the Mediators of the Progress and the State of that which regards Great Britain and the Colonies, to the End, that the Mediation may be in a Situation to be able to regulate itself, in the Prosecution of that which is confided to it, according to the State of the negotiation relative to the Colonies; and the one and the other of the two pacifications, which shall have been concluded, at the Same time, although Seperately, Shall be Solemnly Warrantied by the mediating Courts, and every other neutral Power, whose Warranty the belligerent Parties, may judge proper, to demand.
Art. 3.
For rendering the pacifick negotiations, independant of the Events always uncertain of War, which might Stop, or at least interrupt the Progress of them, there Shall be a general Armistice, between all the Parties, during the Term of one Year, to be computed from the ... day of the Month of ... of the present Year, or of ... Years, to be computed from the ... of the month of ... of the Year 1782, if it Should happen that the general Peace, Should not be established, in the Course of the first Term. And during the continuance, of one or the other of these two terms, all Things, Shall remain, in the State, in which they shall be found to have been, on the Day of the Signature, of the present preliminary Articles.
